OFFICE OFTHE   AlTORNEY     GENERALOF    TEXAS
                      AUSTIN




         we hare your lr
in whloh you ark 00 rhOth@r
o? Tans ha8 ,owa
and takr wrlttm
ocmprllia$th0 p0

alon'oi Toxar
take written or

                                     Ion Dbrlrlon ot
                                       RqilroOadcommlr-




           "Tha ComlnfMlonmay In It.8
    disoretlon bsue pmpu pr00*08 and
    take writt0.nor oral dapositlcnrln-
    cltoadof compellingpemonal att*n-
    den00 or witnasrss.    The reaa of an
    offloar exeoutlng aw prooasr issued
    under the prwfdafm oi this tith
    shall be mot: aa the Cmirrdon
    amy ellor, not to 0xo00d fore as
    Frssoribsd   by law for tsimileraar-
    vicea.*
  Honorable C. F. Pat&, Pam 2


                  Artlao 6472 (a), Pernon*s Annotated   Civil
  stetutea ) war pa8eed.h       1930 aa Chspter~4.) of the
  Aote sf the Uat Leglaleture,Fifth Callad Seaalon.
  Tkla stritute,~wbiah      pmrlded that   it ahauld bo buma-
  latlre of all lma relatiq         to the takin& or depoai-
  tloua by or brrora the tillroad Commiaalon, reada aa
  follonrr
              *Ins11 matter8     pandins  far haail%
        before the Ra$lxmaQ Corairrionor lsaa,
        or any dirialon   thereof,    the Comml8don
        or any lnlyreated    party ahell here the
        d&t to:'pro8uoothe taatlnony         oi dtnerraea
        by dapoaitlona lnatoad o? oos19elllng      the
        paraonal lttandamo~ of witneaaea.        For
        this pur 988 tha Colrarlsslon ia heraby em-
        powered    6 athorised  to  iaaue scmlaaloru
        au4 all + thw prooaaa neaeaaaryfor the pur-
        pose of taking au@& d8poaltlona.    Any depoal-
        tlona k&n,    Andes ths 9rwlaiona   of thla
        Aot, ah811 br &Man in lo emda me    with thr
        prorlaloaa  of t&r Reriaad Statutoa, ra@lat-
:.:,
 .,,    l?&:i:#l~~.'
                  k&g  of bpoaltiona ia..oiviloaa*a "'~
        In ai fbr 88 the aams are e99llcable.~
             Art$sla    6472 (b), ternan’a Annotatad Girl1
  St-tutoa, ma $aaard  In 1937      aa Chaptar 254 of thr
  Aota of the 45th Lo~ialature.     Thl6   atatutcr la rat&or
  lengthy, 8ne w ahall therrfore not art  it  out In
  #la  opinion. We vlah to point oat, howaver, that
  tbia ltatut* peovldaa only for the tekiq of writton
  4rpoaition8,#JM arotlon 4 of thla artlola lq-troral~
  prorider that ~Articlea6472 end 6472 tb) alaall not
  ba sgplloblo bo prooaedin@ before tha Motor Trana-
  poftntion blvfalon of the Rsflroad Cormlsd~n or
  Tsxaa.




                                            James P. Hart
  Jr%:LP;                                        X881stant
                                                                 Approved
                                                                 OplUlOQ
                                                                Committee
                                                                By B. K. 11.
                                                                Chairmen